Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Karen G. Horowitz on 08/12/2022.

The application has been amended as follows: 
 Claim 15.	(Currently amended) An elongate flexible element comprising: 
a proximal end and a distal end each configured to be attached to tissue
at least one guide member positioned along the elongate flexible element and defining a lumen therethrough for slidably receiving a control wire therein;
wherein the elongate flexible element is formed of a shape memory material and transitions between a first elongated delivery configuration when the control wire is disposed within the lumen of the at least one guide member, and a second, unconstrained bowed configuration when the control wire is removed from within the lumen of the at least one guide member and the proximal end of the elongate flexible element moves with respect to the distal end of the elongate flexible element to exert lifting forces on tissue to which the proximal end and the distal end of the elongate flexible element are secured.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-89
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773